UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6616



MICHAEL RANKINS,

                                              Petitioner - Appellant,

          versus


THEODIS   BECK,  Secretary,      North   Carolina
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-288-H-5)


Submitted:   September 1, 2004           Decided:   September 10, 2004


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Rankins seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Rankins has not made the requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We deny Rankins’ motion to grant relief based

on the Appellee’s failure to file a responsive brief, as the

Appellee is not required to file a brief.           See 4th Cir. R. 22(a).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  DISMISSED


                                    - 2 -